214 Ga. App. 519 (1994)
MIXON
v.
CITY OF WARNER ROBINS et al.
A93A0416.
Court of Appeals of Georgia.
Decided August 26, 1994.
Davis, Gregory, Christy & Forehand, Hardy Gregory, Jr., O'Neal, Brown & Sizemore, Manley F. Brown, Carl A. Veline, Jr., for appellant.
Jones, Cork & Miller, Charles L. Ruffin, David A. Pope, Warren C. Grice, for appellees.
JOHNSON, Judge.
1. In Division 1 of Mixon v. City of Warner Robins, 209 Ga. App. 414 (434 SE2d 71) (1993), we affirmed the trial court's grant of the City of Warner Robins and Officer Jeffrey Dumont's motion for summary judgment. The Supreme Court granted certiorari and reversed our decision. Mixon v. City of Warner Robins, 264 Ga. 385 (444 SE2d 761) (1994). Accordingly, Division 1 of this court's original judgment is vacated and the judgment of the Supreme Court is made the judgment of this court.
2. In our original decision we declined to reach the merits of appellant's second enumeration of error regarding a discovery issue. In its opinion, the Supreme Court remanded the case to us for consideration of that issue. The trial court determined, after an in camera review, that an internal investigation file generated after the accident was "material prepared by the City of Warner Robins in anticipation of litigation" and Dumont's personnel file did not contain any information which would lead to the discovery of admissible evidence. Absent abuse, "[an] appellate court will not interfere with the trial court's exercise of its discretion and `"(t)his policy is applicable to a trial judge's exercise of the broad discretion granted to him under the discovery provisions of the Civil Practice Act."' [Cit.]" Boykin v. Preferred Risk Ins. Co., 164 Ga. App. 485 (297 SE2d 496) (1982). See Irvin v. Macon Tel. Pub. Co., 253 Ga. 43 (316 SE2d 449) (1984); Athens Observer v. Anderson, 245 Ga. 63 (263 SE2d 128) (1980). We have reviewed the files at issue, which are part of the record on appeal, and conclude that the trial court did not abuse its discretion in denying the motion to compel.
Judgment affirmed in part and reversed in part. Blackburn and Smith, JJ., concur.